Citation Nr: 1028390	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  04-17 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In a February 2009 decision, the Board previously denied the 
Veteran's claim of entitlement to service connection for a heart 
disorder.  That decision was subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In December 
2009, counsel for the Veteran and general counsel for VA filed a 
joint motion for remand seeking an order from the Court vacating 
the February 2009 Board decision and remanding the matter to the 
Board for readjudication.  As grounds for their request, the 
parties identified that a VA examiner's opinions expressed in an 
August 2008 examination report and addendum reports of September 
and November of 2008 are inadequate.  By the Court's order of 
December 2009, the joint motion was granted.  This matter now 
returns to the Board for readjudication in a manner consistent 
with the directives set forth in the parties' joint motion.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

The Board must unfortunately remand this matter again for an 
addendum opinion from the VA examiner that clarifies previously 
rendered opinions regarding the nature and etiology of the 
Veteran's current heart disorder.

In an August 2008 VA examination report, the VA examiner provided 
diagnoses of paroxysmal atrial tachycardia with medical therapy 
and mild hypertensive heart disease with preserved EF.  The 
examiner opined that the Veteran's heart condition was caused by 
or related to his essential hypertension, but concluded further 
that the paroxysmal atrial tachycardia was not caused by or 
related to military service.

An addendum report was provided in September 2008.  In sum, this 
addendum report expresses that the Veteran's various heart 
disorders are not related to his active duty service.  In this 
regard, the physician explained that mild mitral and tricuspid 
regurgitation are consistent with natural aging and are not 
caused by or related to military service.  The physician also 
expressed the opinion that mild concentric LVH (left ventricular 
hypertrophy) with LAE (left atrial enlargement) is more likely 
than not caused by or related to essential hypertension.  
Regarding the diagnosis of atrial fibrillation and paroxysmal 
atrial tachycardia, the physician noted that risk factors for 
these arrhythmias are smoking history, coronary artery disease, 
hypertension, and natural aging.  She was unable to identify a 
proximate cause without resort to speculation, but expressed the 
opinion that the arrhythmias were not caused by or related to 
military service.  Regarding the Veteran's coronary artery 
disease with stent placement, the physician noted that the 
Veteran's risk factors for coronary artery disease include 
dyslipidemia, hypertension, smoking history, natural aging, 
gender, and family history, and expressed the opinion that the 
disorder was not caused by or related to military service.  
Finally, the examiner determined that the Veteran's subjective 
syncope was of uncertain etiology during military service.

A September 2008 letter submitted by the Veteran's representative 
acknowledges the VA examiner's August 2008 opinion that the 
Veteran's mild concentric LVH with LAE are more likely than not 
caused by his hypertension.  He points out, however, that neither 
the August 2008 report nor the September 2008 addendum offers an 
opinion as to whether the Veteran's hypertension had its onset in 
service.  As the Veteran's representative observed, given the VA 
examiner's diagnosis and etiology opinion, the VA examiner's 
opinion was insufficient absent an opinion as to the onset of the 
Veteran's hypertension.  Regarding the VA examiner's addendum 
opinion as to the Veteran's mitral and tricuspid regurgitation, 
the Veteran's representative observed that the examiner fails to 
explain why that disorder was not related to the Veteran's 
service, other than by stating that it is consistent with aging.   
With regard to the examiner's opinion as to the Veteran's atrial 
fibrillation and paroxysmal atrial tachycardia, the Veteran's 
representative asserted that the examiners conclusion that a 
proximate cause could not be ascertained without resort to 
speculation is inconsistent with her definitive conclusion that 
those conditions are not related to service.  Finally, with 
regard to the examiner's opinion concerning coronary artery 
disease with stent placement, the Veteran's representative 
asserted that the examiner's negative etiology opinion was 
provided without supporting rationale.

Subsequently, in November 2008, a second addendum opinion was 
obtained from the physician who had provided the earlier 
addendum.  This addendum stated that the Veteran's "essential 
hypertension" is "primary rather than secondary," which 
indicates that the Veteran's hypertension is not caused by or 
related to another medical condition.  The examiner explained 
that essential hypertension is predominantly hereditary, but may 
be caused or aggravated by obesity.  She also noted that the 
Veteran's hypertension did not have its onset during military 
service.  Based upon this rationale, the examiner opined that the 
Veteran's hypertension is not caused by or related to his active 
duty service.  The November 2008 addendum report does not address 
any of the other disorders that were previously addressed in the 
prior September 2008 addendum.

The Court has stressed that "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  In this case, although the 
record contains diagnoses of multiple heart disorders with 
opinions and explanations as to their etiology, the parties have 
agreed that the 2008 VA examination report and addenda do not 
contain an adequate discussion of the medical bases and reasoning 
for the opinions.  

Such a discussion should not only include the medical principles 
for the provided diagnoses and opinions, but must also include a 
discussion of the relevant evidence in the claims file, including 
the Veteran's relevant service treatment records, post-service 
treatment records, written and oral lay statements, the medical 
history provided by the Veteran at his examination, and the 
subjective complaints and objective findings from previous VA 
examinations.  Accordingly, the RO must obtain, from the same VA 
examiner who provided the September and November 2008 addendum 
opinions, if possible, a new addendum opinion that is consistent 
with the standards set forth above. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should give the Veteran's claims 
file back to the same VA physician who 
provided the addendum reports of September 
and November of 2008,.  The VA physician 
should be requested to review the claims file 
before providing a new addendum opinion that 
clarifies the diagnoses and etiology opinions 
provided in her September 2008 and November 
2008 addendum reports.

Based on the review of the claims file, the 
VA physician is requested to provide an 
opinion as to whether each diagnosed heart 
disorder identified in the September 2008 
addendum is at least as likely as not (a 
50 percent or greater probability) related to 
the Veteran's reported in-service injury, or 
to any other in-service injury, illness, or 
disease that was first manifest during 
service.

The examiner is reminded that "[i]t is the 
factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere 
fact that the claims file was reviewed, that 
contributes probative value to a medical 
opinion."  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295, 304 (2008).  Accordingly, 
the VA examiner's opinions for each disorder 
must be supported by a full discussion of 
supporting medical bases and reasoning.  
Such a discussion should not only 
include the medical principles that 
support her opinions, but must also 
include a discussion of the relevant 
evidence in the claims file, including 
the Veteran's relevant service treatment 
records, post-service treatment records, 
written and oral lay statements, the 
medical history provided by the Veteran 
at his examination, and the subjective 
complaints and objective findings from 
previous VA examinations.  All opinions, 
conclusions, and supporting rationale, should 
be expressed in a typewritten report.

If the VA physician who authored the 
September 2008 and November 2008 VA addenda 
opinions is not available to provide a 
further addendum, the Veteran should be 
scheduled for another VA examination and the 
examiner should be provided with the 
Veteran's claims folder.  The examiner should 
then provide the requested medical opinion 
that includes full discussion of supporting 
medical bases and reasoning as described 
above.  

2.  After completion of the above 
development, the Veteran's claim of 
entitlement to service connection for a heart 
disorder should be readjudicated.  If the 
determination remains adverse to the Veteran, 
he and his representative should be furnished 
with a Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

